In an adoption proceeding and a proceeding brought by the children’s natural father for an order granting him visitation with his children, the natural father appeals from an order of the Family Court, Orange County (Mishkin, J.), dated April 15, 1982, which, after a hearing, determined that his consent to the adoption was not required since he had abandoned his children and denied his petition for visitation. Order affirmed, without costs or disbursements. The evidence adduced at the hearing amply supports the finding of the Family Court that the natural father did not maintain “substantial and continuous or repeated contact” with his children as defined by subdivision (d) of section 111 of the Domestic Relations Law. Accordingly, the Family Court correctly held that the natural father had abandoned his children (see Matter of Corey L v Martin L, 45 NY2d 383, 389-390) and that his consent was not required for the proposed adoption of the children upon the petition of their mother and stepfather (see Domestic Relations Law, § 111, subd [d]). Mollen, P. J., Laser, Mangano and Brown, JJ., concur.